Title: May 2. 1771.
From: Adams, John
To: 


       The Tryumphs, and Exultations of Ezekl. Goldthwait and his pert Pupil Price, at the Election of a Register of Deeds, are excessive. They Crow like dunghill Cocks. They are rude and disgusting. Goldthwait says he would try the Chance again for 20 dollars, and he would get it by a Majority of 100 Votes even in this Town. Nay more he says, if he would be Representative and would set up he would be chose Rep. before Adams.—Adams the Lawyer dont succeed in the Interest he makes for People, he is not successfull.—N.B. very true!
       Price says to me, if you was to go and make Interest, for me to be Clerk in the Room of Cook, I should get it no doubt.
       These are the Insults that I have exposed myself to, by a very small and feeble Exertion for S. Adams to be Register of Deeds. Thus are the Friends of the People after such dangerous Efforts, and such successfull ones too left in the Lurch even by the People themselves. I have acted my sentiments, with the Utmost Frankness, at Hazard of all, and the certain Loss of ten times more than it is in the Power of the People to give me, for the sake of the People, and now I reap nothing but Insult, Ridicule and Contempt for it, even from many of the People themselves. However, I have not hitherto regarded Consequences to myself. I have very chearfully sacrificed my Interest, and my Health and Ease and Pleasure in the service of the People. I have stood by their friends longer than they would stand by them. I have stood by the People much longer than they would stand by themselves. But, I have learn’d Wisdom by Experience. I shall certainly become more retired, and cautious. I shall certainly mind my own Farm, and my own Office.
      